Sommets N° de repères Sommets N° de repères
19 378.786 3 340.728
2 378.788 3 3.78
A 380.788 É] 374.738
2 380.796 35 316.738
2 372.796 % 316740
24 372.72 7 378.140
2 370.792 38 378.744
26 370.790 3 388.74
a 364.790 4 388.746
28 364.780 a 390.746
2 360.780 «2 390.748
# 360.764 # 394.148
a 340.764

Ant. 2. — Les droits et obligations relatifs au présent permis seront
régis par les dispositions du décret du 1er janvier 1953 sur les mines et
par les lois sus-visées n° 85-93 du 22 novembre 1985. 87-9 du 6 mars
1987 et 90-56 du 18 jui

Tunis, le 26 novembre 1991.

Le ministre de l'économie nationale
SADOK RABAH

VU
Le Premier ministre
HAMED KAROUI

Arrété du ministre de l’économie nationale du 26 novembre
1991, portant Institution d’un permis de recherche de subs-
tances minérales du deuxième groupe dit «Permis Kébili».

Le ministre de l’économie nationale;

Vu le décret du ler janvier 1953 sur les mines;

Vu le décret du 13 décembre 1948, instituant des dispositions spéciales pour
faciliter la recherche et l'exploitation de substances minérales du 2ème groupe et
V'ensemble des textes qui l'ont modifié ou complété:

Vu la loi n° 85-93 du 22 novembre 1985, ratifiant le décret-loi n° 85-9 du
14 septembre 1985, instituant des dispositions spéciales concernant La recherche
et la production des hydrocarbures;

Vu la loi n°87-9 du 6 mars 1987, portant modification du décret-loi
sus-mentionné;

Vu ia loi n° 90-56 du 18 juin 1990, portant encouragement à la recherche et à la
production d'hydrocarbures liquides et gazeux;

Va le décret n° 86-200 du 7 février 1986, portant composition et fonctionne.
ment du comité consultatif des hydrocarbures;

Vu la demande déposée le 1er juillet 1991 à la direction générale des mines,
par l'entreprise tunisienne d'activités pétrolières, ci-après désignées ETAP et la

1922 Joumal Officiel de la République Tunisienne — 6 décembre 1991

société nationale hongroise du pétrole et du gaz, ci-après désignée «OKGT»,
faisant élection de domicile à Tunis, respectivement au 27 bis, avenue
Khéreddine Pacha, et 8, rue Saint Fulgence, Tunis, demande par laquelle ETAP
et OKGT, sollicitent l'attribution d'un permis de recherche de substances
minérales du 2ème groupe dit «Permis Kébili», portant sur 1193 périmètres
élémentaires, soit 4.772 kilomètres carrés, situé dans les gouvernorats de Kébili
et Tozeur;

Vu l'avis favorable émis par le comité consultatif des hydrocarbures lors de sa
réunion du 26 juillet 1991;

Vu le rapport du direteur général de l'énergie;

Arrête :

Article premier, — Est accordé à compter de la date de publication
du présent arrêté au Journal Officiel de la République tunisienne à
Y'entreprise tunisienne d'activités pétrolières (ETAP) et la société
OKGT un permis de recherche de substances minérales du 2ème
groupe dit «Permis Kébili», comportant 1193 périmètres élémentaires,
soit 4772 kilomètres carrés.

Ce permis est délimité conformément aux dispositions de l’article 37
du décret du ler janvier 1953 sur les mines par les sommets et les
numéros de repères figurant dans Le tableau ci-après :

Sommets N° de repères  Sommets N° de repères
1 276.492 15 180.406
2 216.456 16 180.396
3 250.456 7 168.396
4 250.450 18 168.390
s 234.450 19 160.390
6 234.430 2 160.406
7 204.430 21 164.406
8 204.422 2 164.440
9 182.422 23 174.440
10 182.412 24 174.460
1 196.412 25 204.460
m2 196.408 2% 204.476
5 192.408 4 244.476
14 192.406 2 244.492

Art. 2. — Les droits et obligations relatifs au présent permis seront
régis par Les dispositions du décret du Ler janvier 1953 sur Les mines et
par les lois sus-visées n° 85-93 du 22 novembre 198$, 87-9 du 6 mars
1987 et 90-56 du 18 juin 1990.

Tunis, le 26 novembre 1991.

Le ministre de l'économie nationale
SADOK RABAH

VU
HAMED KAROUI

